DETAILED ACTION
This communication is in response to the claims filed on 08/28/2019. 
Application No: 16/489,625
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
Joshua Smith on May 11, 2021. 
The claims have been amended as follows:
The listing of claims will replace all prior versions of claims in the application.

LISTING OF CLAIMS
1.	(Currently Amended) A training evaluation device for a vehicle comprising:
a first input interface for obtaining a recording of a sign given by a road user; and
a second input interface for obtaining a driver control command corresponding to the sign,
wherein the training evaluation device is configured to feed an artificial neural network with the recording of the sign and the driver control command to obtain a vehicle control command in a propagation of the artificial neural network, and to adjust ; 
wherein a vehicle reaction corresponding to the the vehicle control command is indicated to the road user by generating at least one of an electric, optical, or acoustic signal using a signal transmitter, 
wherein the signal transmitter comprises a light strip located at least one of a front region or a rear region of the vehicle, and 
wherein indicating the vehicle reaction to the road user further comprises outputting the signal from the signal transmitter to a portable device worn by the road user to make the road user aware of the indication of the vehicle reaction based on the signal from the signal transmitter.

2.	(Previously Presented) The training evaluation device according to claim 1, wherein the first input interface is configured to receive a visual sign comprising a gesture, a hand movement, a facial expression, or an acoustic sign from the road user.

3.	(Previously Presented) The training evaluation device according to claim 1, wherein 
the first input interface is configured to receive a recording of at least one of a size or a facial expression of the road user, and
wherein the artificial neural network is configured to obtain an age of the road user based on the at least one of the size or the facial expression, in order to adjust the vehicle control command based on the age.

4.	(Previously Presented) The training evaluation device according to claim 1, wherein the first input interface comprises an interface to at least one environment detection sensor comprising at least one of an image sensor of a camera, a radar sensor, a lidar sensor, or a sound sensor, and wherein the second input interface comprises an interface to a vehicle data transfer system.



6.	(Cancelled) 

7.	(Cancelled) 

8.	(Cancelled) 

9.	(Currently Amended) A working evaluation device for an automatically operated vehicle, comprising:
an input interface configured to receive a recording of a sign given by a road user,
wherein the working evaluation device is configured to propagate an artificial neural network that has been trained with a meaning of the sign with the recording of the sign to recognize the meaning of the sign, and to obtain a vehicle control command corresponding to the sign; and
a first output interface for outputting the vehicle control command to the road user to indicate to the road user a vehicle reaction to a known meaning of the sign, wherein indicating the vehicle reaction to the road user comprises generating at least one of an electric, optical, or acoustic signal using a signal transmitter, 
wherein the signal transmitter comprises a light strip located at least one of a front region or a rear region of the vehicle, and 
wherein indicating the vehicle reaction to the road user further comprises outputting the signal from the signal transmitter to a portable device worn by the road user to make the road user aware of the indication of the vehicle reaction based on the signal from the signal transmitter.

10.	(Previously Presented) The working evaluation device according to claim 9, wherein the working evaluation device is configured to indicate that the vehicle will continue or stop, based on a recorded stopping sign or a recorded continuation sign given by the road user.

11.	(Previously Presented) The working evaluation device according to claim 9 wherein the working evaluation device has a second output interface configured to output the vehicle control command to a vehicle control device.

12.	(Currently Amended) A driver assistance system comprising:
the working evaluation device according to claim 9; 
at least one environment detection sensor for recording the sign given by the road user; and
[[a]] the signal transmitter configured to the vehicle reaction to a known meaning of the sign to the road user.

13.	(Cancelled) 

14.	(Cancelled) 

15.	(Currently Amended) The driver assistance system according to claim 12, further comprising an interface for outputting [[a]] the signal from the signal transmitter to [[a]] the portable device worn by the road user 

16.	(Cancelled) 

17.	(Currently Amended) A method for recognizing a meaning of a sign given by a road user comprising:
recording the sign with at least one environmental sensor of a vehicle;
propagating an artificial neural network executed on a processor that has been trained with the meaning of the sign with the recording of the sign; 
obtaining a vehicle control command in the propagation of the artificial neural network; [[and]]
by generating at least one of an electric, optical, or acoustic signal using a signal transmitter, 
wherein the signal transmitter comprises a light strip located at least one of a front region or a rear region of the vehicle, and 
wherein outputting the indication comprises outputting the signal from the signal transmitter to a portable device worn by the road user to make the road user aware of the indication of the vehicle reaction based on the signal from the signal transmitter.

18.	(Cancelled) 

19.	(Currently Amended) [[A]] The method according to claim 17, wherein a non-transitory computer readable medium has stored thereon a computer program that, when executed by a computer, cause the computer to execute the method according to claim 17.
 
20.	(Previously Presented) The method according to claim 17, further comprising outputting the indication of the vehicle reaction comprising an indication that the vehicle will continue or stop.

21.	(Previously Presented) The method according to claim 17, further comprising outputting the vehicle control command to a vehicle control device to responsively control at least one of a longitudinal or a transverse aspect of the vehicle according to the vehicle control command.

22.	(Cancelled) 

23.	(Cancelled) 

24. 	(Cancelled) 




*** 


Reasons for allowance
Claims 1-5, 9-12, 15, 17 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 
 

The representative claim 1 distinguish features are underlined and summarized below:
 	 A training evaluation device for a vehicle comprising:
a first input interface for obtaining a recording of a sign given by a road user; and
a second input interface for obtaining a driver control command corresponding to the sign,
wherein the training evaluation device is configured to feed an artificial neural network with the recording of the sign and the driver control command to obtain a vehicle control command in a propagation of the artificial neural network, and to adjust weighting factors such that the vehicle control command matches the driver control command, for a machine learning of a meaning of the sign; 
wherein a vehicle reaction corresponding to the the vehicle control command is indicated to the road user by generating at least one of an electric, optical, or acoustic signal using a signal transmitter, 
wherein the signal transmitter comprises a light strip located at least one of a front region or a rear region of the vehicle, and 
wherein indicating the vehicle reaction to the road user further comprises outputting the signal from the signal transmitter to a portable device worn by the road user to make the road user aware of the indication of the vehicle reaction based on the signal from the signal transmitter.

The representative claim 9 distinguish features are underlined and summarized below:
	 A working evaluation device for an automatically operated vehicle, comprising:
an input interface configured to receive a recording of a sign given by a road user,
wherein the working evaluation device is configured to propagate an artificial neural network that has been trained with a meaning of the sign with the recording of the sign to recognize the meaning of the sign, and to obtain a vehicle control command corresponding to the sign; and
a first output interface for outputting the vehicle control command to the road user to indicate to the road user a vehicle reaction to a known meaning of the sign, wherein indicating the vehicle reaction to the road user comprises generating at least one of an electric, optical, or acoustic signal using a signal transmitter, 
wherein the signal transmitter comprises a light strip located at least one of a front region or a rear region of the vehicle, and 
wherein indicating the vehicle reaction to the road user further comprises outputting the signal from the signal transmitter to a portable device worn by the road user to make the road user aware of the indication of the vehicle reaction based on the signal from the signal transmitter.


The representative claim 17 distinguish features are underlined and summarized below:
	A method for recognizing a meaning of a sign given by a road user comprising:
recording the sign with at least one environmental sensor of a vehicle;
propagating an artificial neural network executed on a processor that has been trained with the meaning of the sign with the recording of the sign; 
obtaining a vehicle control command in the propagation of the artificial neural network; 
outputting an indication of a vehicle reaction according to the vehicle control command to the road user by generating at least one of an electric, optical, or acoustic signal using a signal transmitter, 
wherein the signal transmitter comprises a light strip located at least one of a front region or a rear region of the vehicle, and 
wherein outputting the indication comprises outputting the signal from the signal transmitter to a portable device worn by the road user to make the road user aware of the indication of the vehicle reaction based on the signal from the signal transmitter.

Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly other independent claims 9 and 17 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References  
The closest combined references of KANG, McCarthy and Haddick teach following:

KANG (US 20140297115 A1) teaches a method for controlling a vehicle driving mode includes establishing a driving mode on the basis of a driver driving mode entered by user selection, receiving vehicle state measurement values from a plurality of vehicle sensors, comparing the received vehicle state measurement value with an emergency avoidance mode condition and a rough -road driving mode condition if the vehicle state measurement value is identical to the emergency avoidance mode condition or the rough -road driving mode condition according to the result of comparison, changing a predetermined driver driving mode to a driving mode matched with the corresponding condition, and controlling operations of a vehicle controller on the basis of vehicle device control information matched with the changed driving mode. 
 
McCarthy (US 20120126996 A1) teaches a hazardous vehicle alert system comprising a control module, a special graphical user interface, a global positioning system device, a speed and distance detector, and an alarm module where the user sets alarm triggers based on reaction time until potential impact from the hazardous vehicle. The user can assess the landscape, traffic patterns, and specifics of the task at hand to determine the required reaction time to take evasive maneuvers from the threat of on-coming hazardous vehicles and create alarm triggers to yield this reaction time. A software package is used to drive the graphical user interface, control module, alarm module, and detector module. The system includes modes ranging from one to four pieces and a mode that can be installed in a vehicle. 
.
 
Haddick (US 10539787 B2) teaches an interactive head-mounted eyepiece with an integrated processor for handling content for display and an integrated image source for introducing the content to an optical assembly through which the user views a surrounding environment and the displayed content. The optical assembly includes absorptive polarizers or anti-reflective coatings to reduce stray light.

 	However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular, 
wherein the training evaluation device is configured to feed an artificial neural network with the recording of the sign and the driver control command to obtain a vehicle control command in a propagation of the artificial neural network, and to adjust weighting factors such that the vehicle control command matches the driver control command, for a machine learning of a meaning of the sign; 
wherein a vehicle reaction corresponding to the the vehicle control command is indicated to the road user by generating at least one of an electric, optical, or acoustic signal using a signal transmitter, 
wherein the signal transmitter comprises a light strip located at least one of a front region or a rear region of the vehicle, and 
wherein indicating the vehicle reaction to the road user further comprises outputting the signal from the signal transmitter to a portable device worn by the road user to make the road user aware of the indication of the vehicle reaction based on the signal from the signal transmitter. 


KANG teaches a method for controlling a vehicle driving mode includes establishing a driving mode on the basis of a driver driving mode entered by user selection; but failed to teach one or more limitations, including, 
wherein the training evaluation device is configured to feed an artificial neural network with the recording of the sign and the driver control command to obtain a vehicle control command in a propagation of the artificial neural network, and to adjust weighting factors such that the vehicle control command matches the driver control command, for a machine learning of a meaning of the sign; 
wherein a vehicle reaction corresponding to the the vehicle control command is indicated to the road user by generating at least one of an electric, optical, or acoustic signal using a signal transmitter, 
wherein the signal transmitter comprises a light strip located at least one of a front region or a rear region of the vehicle, and 
wherein indicating the vehicle reaction to the road user further comprises outputting the signal from the signal transmitter to a portable device worn by the road user to make the road user aware of the indication of the vehicle reaction based on the signal from the signal transmitter.


McCarthy and Haddick alone or in combination failed to cure the deficiency of KANG.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved system for determining the meaning of a sign given by a road user. One object of the present disclosure is to create a communication flow from a road user to an automated vehicle, such that the road user remains in eye contact with the vehicle, in order to analyze, and asses its behavior, and to thus be able to calmly and safely observe further movement thereof in traffic. This object is achieved by a training a working evaluation device for an automatically operated vehicle.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.


Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645